Citation Nr: 1516274	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-20 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right ankle arthritis.

2.  Entitlement to service connection for right knee arthritis, claimed as secondary to right ankle arthritis.


REPRESENTATION

Veteran represented by:	South Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In his Form 9 appeal of July 2013, the Veteran requested a Board videoconference hearing.  By letter of October 2014, the Veteran was notified of a videoconference hearing scheduled for January 2015 at the Columbia RO.  However, the Veteran failed to appear for the scheduled hearing and did not submit a request for postponement.  Therefore, the case will proceed as though the Veteran's request for a hearing had been withdrawn.  See 38 C.F.R. § 20.705(d) (West 2014).

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

For the reasons expressed below, the Board has determined that the issues on appeal must be remanded for additional evidentiary development.

The Veteran contends that he has a right ankle disability related to his military service, to include a right ankle injury he sustained from playing baseball.  He also contends that he has a right knee disability secondary to the right ankle disability.  A review of his service treatment records documents treatment for a sprained right ankle from playing baseball in April 1965.  At that time, the Veteran was diagnosed with a soft tissue injury.  The remainder of his service treatment records, to include his June 1966 separation examination, is absent complaints of or treatment for a right ankle disability.  The Board further notes that the Veteran's service treatment records are absent complaints of or treatment for a right knee disability. 

In a March 2012 statement in support of his claims, the Veteran stated, "My condition of arthritis was initially diagnosed in either 1969 or 1970 by Dr. [G.], Modoc, South Carolina.  She was in private practice at her home during that time.  I believe she is now deceased."

Relevant medical records of the private treatment provider cited by the Veteran in March 2012 have not been associated with the Veteran's claims folder, and there is no evidence that VA attempted to obtain the records.  On remand, the Veteran should be asked to provide, or authorize the release of, private records, including those of Dr. G.M., that are relevant to his claims.

The Board also notes that the Veteran was afforded a VA examination for his right ankle disability in May 2013.  The VA examiner noted the Veteran's in-service treatment for the right ankle injury in April 1965.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with a right ankle strain and concluded that it is less likely than not that the disability is caused by or a result of the Veteran's military service.  

The Board finds that the rationale provided by the May 2013 VA examiner for her conclusion is inadequate for evaluation purposes.  In this regard, the examiner noted that the Veteran was seen for his right ankle once while on active duty in 1965, in particular a twisted right ankle, and was diagnosed with a soft tissue injury.  She then noted that on the Veteran's separation examination in 1966, he did not complain of a right ankle injury or knee problems.  It is unclear if the examiner was attempting to indicate that by the Veteran's separation examination being absent complaints of a right ankle disability, his current right ankle disability is not related to active service.  Indeed, the examiner offered no further rationale as to why the Veteran's current right ankle disability is not related to the in-service treatment for the right ankle.  As such, the Board finds that her rationale for her conclusion is inadequate for evaluation purposes.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence]. 

Pertinently, there is no other evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's current right ankle disability and his period of military service.  In light of the foregoing, the Board finds that an additional opinion which addresses the etiology of the Veteran's right ankle disability must be obtained.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2014) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).  Moreover, if, and only if, the VA examiner determines that the Veteran's right ankle disability is related to military service, then an opinion as to whether the Veteran's current right knee disability is caused or aggravated by the right ankle disability must also be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are private treatment records from Dr. G.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claims.  The Veteran must then be given an opportunity to respond.  

2. Thereafter, refer the Veteran's claims folder to the VA examiner who conducted the May 2013 VA examination for the Veteran's right ankle disability.  If that examiner is not available, then refer the Veteran's claims folder to another VA medical professional with the appropriate level of expertise.  The examiner must review the claims file and must note that review in the report.  If, but only if, an additional examination is deemed essential, then such examination should be scheduled.

The examiner is asked to express an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's right ankle disability is related to his military service, to include treatment for a right ankle injury in April 1965.

If, and only if, it is determined that the Veteran's current right ankle disability is related to his military service, then an opinion must also be obtained as to the following:

a. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's right knee disability is due to or caused by his right ankle disability.

b. Whether it is least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's 
right knee disability is aggravated by his right ankle disability.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's right knee disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the right ankle disability.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ARIF SYED
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

